UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6093


JIMMY RULE KING,

                Plaintiff - Appellant,

          v.

A. JOHNSON, Corporal, C-Team, Virginia Beach Correctional
Center;   R.   LUFT,   Corporal, C-Team,  Virginia  Beach
Correctional Center; J. KENNEDY, Deputy, C-Team, Virginia
Beach Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00665-JAG)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Rule King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy   Rule   King   appeals     the   district    court’s      order

dismissing his complaint without prejudice for failure to comply

with a court order.          On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because King’s informal brief raises no issues challenging the

district      court’s   disposition,         King   has   forfeited      appellate

review   of    the    court’s   order.         Accordingly,      we   affirm    the

district   court’s      judgment.      We     dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                         2